MEMORANDUM **
Sergio Sanchez-Morphin appeals the 108-month sentence imposed following his jury trial conviction for distribution of methamphetamine and aiding and abetting in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Sanchez-Morphin contends that the district court provided an inadequate explanation for its failure to depart from the Guidelines range, and that the sentence is unreasonable. The record, however, reflects that Sanchez-Morphin failed to argue that the district court should depart based upon the grounds that he now asserts on appeal. See Gall v. United States, - U.S. -, 128 S.Ct. 586, 599, 169 L.Ed.2d 445 (2007) (“it [is] not incumbent on the District Judge to raise every conceivably relevant issue on his own initiative.”). We conclude that the district court articulated its reasoning to the degree required for meaningful appellate review. See Rita v. United States, — U.S. -, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007). Moreover, we conclude that Sanchez-Morphin’s sentence is not unreasonable in light of the factors set forth by 18 U.S.C. § 3553(a). See Gall, 128 S.Ct. at 597-98.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.